Citation Nr: 1748246	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected degenerative arthritis of the lumbar spine. 

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected degenerative arthritis of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and Mr. P.



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from July 1984 to November 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the decision, entitlement to service connection for bilateral hip disability and a cervical disability, amongst other issues were denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in April 2012. 

In March 2013, the Veteran testified at a videoconference hearing before the Board. A transcript of this hearing is associated with the record. 

The Board notes that this case has been treated as one involving whether new and material evidence has been submitted to reopen a previously denied claim. However, a review of the record reflects that the Veteran's original claims of November 2010 are still on appeal.  These claims were denied by the RO in an August 2011 rating decision.  Thereafter, VA received additional evidence relating to these claims within one year of the August 2011 rating decision, including evidence dated December 2011and January 2012.  VA regulations, specifically 38 C.F.R. § 3.156(b), provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. As such, the August 2011 rating decision is not final and the original claim of November 2010 is still pending.

This case was most recently before the Board in May 2016, when the Board remanded the issues for further development.

The record raises the issue of entitlement to a disability evaluation in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded these claims in May 2016 for, in pertinent part, VA examinations and medical opinions to be obtained.  VA examinations were obtained in January and March 2017, and opinions were provided in January and July 2017.  The examiner diagnosed bilateral degenerative joint disease of the hips and a cervical strain.  Regarding the Veteran's cervical strain, the examiner provided a negative secondary opinion with respect to causation; however, he failed to address whether the current cervical strain was aggravated by the service-connected lumbar spine disability, as requested by the Board in the aforementioned remand. 38 C.F.R. § 3.310 (2016).  Similarly, the examiner provided a negative secondary opinion for the Veteran's bilateral degenerative joint disease of the hips, but this opinion was without any rationale with respect to aggravation.  Id.; see 38 U.S.C.A. § 5103(d) (West 2014). 

For these reasons, the Board finds that the originating agency failed to substantially comply with the May 2016 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand these issues for adequate VA medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, 
obtain another opinion as to the etiology of the Veteran's cervical strain disability.  All pertinent evidence of record should be made available to and reviewed by an appropriately qualified health care professional who has not provided a prior opinion in this case.

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the cervical strain disability was caused or permanently worsened by the Veteran's service-connected degenerative arthritis of the lumbar spine.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Obtain another opinion as to the etiology of the Veteran's bilateral degenerative joint disease of the hips.  All pertinent evidence of record should be made available to and reviewed by an appropriately qualified health care professional who has not provided a prior opinion in this case.

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the bilateral degenerative joint disease of the hips was caused or permanently worsened by the Veteran's service-connected degenerative arthritis of the lumbar spine.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




